Citation Nr: 1449844	
Decision Date: 11/10/14    Archive Date: 11/19/14

DOCKET NO.  11-32 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Reeder, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1970 to February 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In April 2013, the Veteran testified before an RO Hearing Officer.  In May 2014, the Veteran testified at a Video Conference hearing before the undersigned Veterans Law Judge.  Transcripts of the hearings are of record.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claim.  Any future development or adjudication of the Veteran's case should take into account both the paper and electronic files.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary prior to appellate review.

The Veteran has indicated that he receives ongoing psychiatric treatment through VA, and has referenced the findings of his VA psychiatrist when asserting his entitlement to a disability rating in excess of 50 percent for his service-connected PTSD.  The record also reflects he receives treatment at the Greenville Vet Center.  However, the most recent VA treatment records associated with the claims file are dated October 2011.  Therefore, a remand is required to obtain more recent VA treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain relevant VA mental health treatment records and Vet Center records dating since October 2011.  If no records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

2.  After completing the requested action, and any additional action deemed warranted, the AOJ should readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

